*578OPINION.
Love:
The only issue involved in this proceeding is the March 1, 1913, value of the properties involved. While it is true that just prior to March 1,1913, some three or four of the town lots were sold for $50, $100, and $200, respectively, the evidence clearly discloses the fact that the expected demand for those lots did not materialize. There is nothing in the record to justify a conclusion that the property, as a whole, could have been sold in 1913 for $12,000. As acreage property, there is nothing in the record to indicate that the land was worth more in 1913 than in 1911, when it was purchased, plus perhaps the added expenditures.
*579From all the evidence submitted in the hearing we believe the Commissioner was at least fairly liberal in his valuation and that his determination should be and hereby is sustained.
The deficiency for 1922 is redetermined to be $554.51 and for 1923, $308.83.

Judgment will be entered for the respondent.